DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 5/4/2021.
In this amendment, Applicant has amended claims 1, 6, 11, and 16.
Claims 1, 3-6, 8-11, 13-16, and 18-20 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 8, filed 5/4/2021, with respect to the rejection of the claims under 35 U.S.C. 112(a) and they are persuasive.  Specifically, Applicant has amended the claims to remove the limitations that were the subject of the previous 112 rejection.  Therefore, Examiner has withdrawn the previous rejection of the claims under 35 U.S.C. 112(a). 

Examiner has fully considered Applicant's arguments, see pages 8-13, filed 5/4/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  On pages 8-9, Applicant recites portions of the MPEP related to 103 rejections.  On page 10, Applicant recites amended claim 1.  On page 11, Applicant discusses portions of the Pelletier reference and then asserts that Pelletier does not disclose explicitly configuring priorities for the SRs.  

On pages 12-13, Applicant presents similar arguments regarding the Kim and Han references as well as the dependent claims.  For reasons similar to those stated above, Examiner respectfully disagrees.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0150176 to Pelletier et al in view of U.S. Patent Application Publication 2017/0202009 to Kim et al.

Regarding claim 1, Pelletier discloses a method of transmitting a scheduling request (SR) by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport channel) and may select the associated SR method corresponding to that traffic channel and may also use other parameters to determine the SR method; thus, the WTRU receives configuration information for first and second SR methods which are further associated with first and second information associated with resources (such as the TrCH) corresponding to the first and second SRs); 
identifying configuration information to which a triggered buffer status report (BSR) for a logical channel corresponds (as indicated in paragraph 0177, the WTRU determines that a BSR is triggered and identifies the configuration information associated with the triggered BSR (such as the TrCH); further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds); 
transmitting, to the base station, an SR based on the first information, in case that the triggered BSR corresponds to the first configuration information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority); and 
transmitting, to the base station, an SR based on the second information, in case that the triggered BSR corresponds to the second configuration information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR method, the SR is transmitted to the base station based on that configuration information), wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR 
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR resource) and information about SR periodicity (see paragraph 0395, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to include the details of the configuration information that 

Regarding claim 6, Pelletier discloses a terminal of transmitting a scheduling request (SR) in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal (see transceiver 120 of Figure 1B, for example); and 
a controller (see processor 118 of Figure 1B, for example) configured to: 
receive, from a base station, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport channel) and may select the associated SR method corresponding to that traffic channel and may also use other parameters to determine the SR method; thus, the WTRU , 
identify configuration information to which a triggered buffer status report (BSR) for a logical channel corresponds (as indicated in paragraph 0177, the WTRU determines that a BSR is triggered and identifies the configuration information associated with the triggered BSR (such as the TrCH); further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds), 
transmit, to the base station, an SR based on the first information, in case that the triggered BSR corresponds to the first configuration information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority), and 
transmit, to the base station, an SR based on the second information, in case that the triggered BSR corresponds to the second configuration information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR method, the wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority).
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR 

Regarding claim 11, Pelletier discloses a method of receiving a scheduling request (SR) by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport channel) and may select the associated SR method corresponding to that traffic channel and may also use other parameters to determine the SR method; thus, the WTRU receives configuration ; 
receiving, from the terminal, an SR based on the first information, in case that a triggered buffer status report (BSR) for a logical channel corresponds to the first information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information; further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority); and 
receiving, from the terminal, an SR based on the second information, in case that the triggered BSR for the logical channel corresponds to the second configuration information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR method, the SR is transmitted to the base station based on that configuration information), wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR 
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR resource) and information about SR periodicity (see paragraph 0395, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelletier to include the details of the configuration information that 

Regarding claim 16, Pelletier discloses a base station of receiving a scheduling request (SR) in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive signal (as indicated throughout (see Figure 1C, for example), the base station transmits and receives data with the WTRUs and thus has a transceiver); and 
a controller (see paragraph 0209, for example, which describes a software implementation, thus disclosing a processor/controller in the base station) configured to: 
transmit, to a terminal, a control message including first configuration information for a first SR, second configuration information for a second SR, first information for the first SR, and second information for the second SR (disclosed throughout; for example, Pelletier discloses utilizing rules for configuring different data or traffic (possibly corresponding to different slices or spectrum operating modes (SOMs)) to utilize different configuration related to various properties including scheduling requests (SR) and buffer status reports (BSRs); for example, as indicated in the abstract and paragraph 0005, rules can be used to map data to different flows and then to apply functions (such as scheduling requests (SR) and buffer status reporting (BSR)) based on the corresponding flow; rules can be configured using RRC (paragraph 0143); as indicated in paragraph 0149, for example, a rule may be associated with a low latency service and thus match to a specific method for scheduling request (SR); as indicated in paragraph 0177, a WTRU may be configured with different SR methods per TrCH (transport ;  
receive, from the terminal, an SR based on the first information, in case that a triggered buffer status report (BSR) for a logical channel corresponds to the first information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a first SR method, the SR is transmitted to the base station based on that configuration information; further, see paragraph 0167, for example, which indicates that a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); further see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds), wherein the first information comprises information associated with priority information for the first SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority), and 
receive, from the terminal, an SR based on the second information, in case that the triggered BSR for the logical channel corresponds to the second configuration information (as indicated in paragraph 0177, the WTRU uses the SR method corresponding to the corresponding configuration information; that is, if the TrCH of the triggered BSR corresponds to a second SR method, the SR is transmitted to the base station based on that configuration information), wherein the second information comprises information associated with priority information for the second SR (see paragraph 0177, for example, which indicates that the selected SR method may be based on “a (possibly configured) priority”; thus, the information upon which the transmission of the SR is based can include at least a configured priority).  
Pelletier further at least partially discloses the limitations of wherein the first information comprises information associated with a time and frequency resource for the first SR and information for a periodicity for the first SR and wherein the second information comprises information associated with a time and frequency resource for the second SR and information for a periodicity for the second SR in paragraphs 0182-0183, for example.  However, as noted previously, these paragraphs are not supported in the provisional applications that predate the effective filing date of the present application.  (Pelletier claims priority to three different provisional applications: 62/335,627, 62/373,251, and 62/474,940.  The ’627 and ’251 provisional applications have filing dates prior to the effective filing date of the present invention, but the ’940 provisional application does not.  Examiner could not find support for at least paragraphs 0178-0183 of the Pelletier reference (U.S. Patent Application Publication 2019/0150176) in the ’627 and ’251 provisional applications.)
However, these limitations are taught in at least Kim.  As indicated in Figure 25, Kim discloses sending SR configuration related to multiple SRs from a base station to a terminal (step 2501), selecting an SR type by the terminal (step 2503), and transmitting, by the terminal, the selected SR type (step 2505).  Thus, Kim is clearly related to the claims and the Pelletier reference.  Further, the first and second configuration information (the multiple SR configuration information) includes, for each SR type, at least time and frequency resource information (SR resource) and information about SR periodicity (see paragraph 0395, for example).  It would 

Regarding claims 3, 8, 13, and 18, Pelletier, modified, discloses the limitations that the periodicity for the first SR and the periodicity for the second SR are different from each other (see paragraph 0395, for example, which discloses that the SR configuration includes an SR periodicity, which thus discloses that a different periodicity can be used for two different SR types).

Regarding claims 4, 9, 14, and 19, Pelletier discloses the limitations: 
wherein a first logical channel is mapped to the first configuration information (disclosed throughout; as indicated in paragraph 0167, a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); as indicated in paragraph 0177, the SR method corresponds to a TrCH; therefore, the first configuration information (the first SR method/resources) is mapped to a first logical channel (the TrCH)), 
wherein a second logical channel is mapped to the second configuration information (disclosed throughout; as indicated in paragraph 0167, a TrCH (transport channel) is a logical channel used in LCP (logical channel prioritization); as indicated in paragraph 0177, the SR method corresponds to a TrCH; therefore, the second configuration information (the second SR method/resources) is mapped to a second logical channel (the TrCH)), and 
wherein the identifying comprises identifying the logical channel to which the triggered BSR corresponds (see paragraph 0177, for example, which indicates that the WTRU identifies a logical channel/TrCH to which the triggered BSR corresponds).  

Regarding claims 5, 10, 15, and 20, Pelletier discloses the limitations that the time and frequency resource for the first SR and the time and frequency resource for the second SR include physical layer resources on a physical uplink control channel (PUCCH) (see paragraph 0177, for example, which indicates that scheduling requests and/or buffer status reports can be transmitted using methods from “legacy LTE”, which utilize PUCCH resources for the SR).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 14, 2021